ACCEPTED
                                                                                                 12-15-00032-CR
                                                                                    TWELFTH COURT OF APPEALS
                                                                                                  TYLER, TEXAS
                                                                                            6/24/2015 2:05:21 PM
                                                                                                   CATHY LUSK
                                                                                                          CLERK

                                    No. 12-15-00032-CR 


                    IN THE COLIRT OF APPEALS OF THE STATE OF TEXAS 

                                                                              FILED IN
                                                                       12th COURT OF APPEALS
                                                                            TYLER, TEXAS
                          TWELFTH SUPREME JUDICIAL DISTRICT 

                                                                       6/24/2015 2:05:21 PM
                                                                            CATHY S. LUSK
                                       TYLER,TEXAS 
                            Clerk




                                     MITZI GAIL ALLGOR, 

                                         ApPELLANT 


                                             v.

                                     THE STATE OF TEXAS



                              TRIAL COURT CAUSE No. CF1302374 


                      COUNTY COURT AT LAw, NACOGDOCHES COUNTY, TEXAS 


                      MOTION FOR EXTENSION OF TIME FOR FILING 

                                   STATE'S BRIEF 


TO THE HONORABLE JUSTICES OF SAID COURT:

        COMES NOW, THE STATE OF TEXAS, by and through the undersigned Nacogdoches
County Assistant County Attorney, and respectfully request that this Honorable Court
grant an Extension of Time for Filing the State's Brief. The present date for filing the Brief
is Friday, June 19, 2015, and it is respectfully requested that said time be extended to July
24,2015.

       For cause, The State would show unto the Court as follows:

                                              I. 


       The State seeks an extension of time for the following reasons: 


1. The Nacogdoches County Attorney's Office is staffed by four attorneys. Presently, the
   office is burdened with an ever-increasing caseload, which requires the full-time
   attention of all four attorneys.

2. 	 The undersigned Assistant County Attorney has been involved in preparing for
     numerous trials, trial settings, other Court hearings, and appellate work in both
     criminal cases and cases involving Children's Protective Services, which prevented
     counsel from reading the Statement of Facts, reviewing the law as pertaining to those
     facts and preparing the brief.

                                              III.

  This is the first extension requested. The State respectfully requests that it be given an
extension until July 24, 2015, to file its brief.

                                                IV.

    This motion is urged at the first opportunity, as The State will suffer irreparable harm if
it is not granted.

   WHEREFORE, PREMISES CONSIDERED, The State prays that this Honorable Court grant
this Extension of Time in which to file The State's Brief.

                                                      Respectfully submitted,




                                                      Stephanie Ste hens
                                                      Assistant County Attorney
                                                      101 W. Main, No. 230
                                                      Nacogdoches, Texas 75961
                                                      936.560.7788
                                                      Fax 936.560.7809
                                                      Bar #19160055
1

    THE STATE OF TEXAS                       §

    COUNTY OF NACOGDOCHES                    §

       BEFORE ME, the undersigned authority, on this day personally appeared Stephanie
    Stephens who after being duly sworn upon his oath did depose and state:

    liMy name is Stephanie Stephens and I am the attorney of record for the the State of Texas
    in the foregoing entitled and numbered cause. 'am familiar with the facts and allegations
    contained in the foregoing Motion for Extension of Time for Filing the State's Brief, and
    they are true and correct to the best of my knowledge. II




                                              Stephanie Stephens




      SUBSCRIBED AND SWORN to before me this the 24th day of June, 2015.

                                                  ~~~~~~-.---~
                                                         BILLIE TILL/;::
                                                             Notary Public, Stela of T~;:C3
                                                               r.:y Commission h""ro~
                                                                  April       ~ai\';



                                     CERTIFICATE OF SERVICE

           I, Stephanie Stephens, hereby certify that a true and correct copy of the Motion for
    Extension of Time for Filing the State's Brief has been served upon the Appellant by
    sending the same through U.S. Mail to her attorney, Noel Cooper, Appellate Counsel for
    Appellant, 117 North Street, Suite, 2, Nacogdoches, Texas 75961.

    DATE: June 24, 2015.



                                                     StePhanie~